DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The IDS received on April 16, 2020 and September 18, 2020 are proper and are being considered by the Examiner.
	With regard to the citation of a co-pending U.S. application, the Office notes that only the application contents, claims, drawings, and specification has been considered, but none of the documents exchanged during prosecution has been considered (such as office actions, interview summaries, applicants’ arguments/amendments).  If Applicants want a particular correspondence to be considered on the record, Applicants should separately cite and provide them with their own mail date. (see 37 CFR 1.98(a)(2)(iii)).
	The Duffy reference (NPL #041) from IDS received on April 16, 2020 has been lined-through as the supplied reference is illegible as the texts are garbled.
Drawings
The drawings received on August 2, 2019 are acceptable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 84 and 89-100 are rejected under 35 U.S.C. 103 as being unpatentable over Lan et al. (Nature Biotechnology, July 2017, vol. 35, no. 7, pages 640-646) in view of Drmanac et al. (US 2021/0115595 A1, published April 2021, priority May 2018).
With regard to claim 1, Lin et al. teach a method of nucleic acid processing comprising the steps of:
contacting a plurality of biological particles comprising template nucleic acid molecules with a plurality of transposase complexes comprising adapter sequences to generate from, said template nucleic acid molecules, a plurality of adapter-flanked fragments, wherein said plurality of biological particles is a plurality of cells or a plurality of cell nuclei (“we encapsulated single cells in agarose microgels using a two-stream co-flow droplets maker, which merges a cell suspension stream with a molten agarose stream”, page 641, 1st column; “fragment the genomes and attach the universal sequences to act a PCR handles, we re-encapsulated the gels in the Nextera reaction …”, page st column, 2nd full paragraph; “PCR handles added by the transposase”, page 641, 1st column, bottom paragraph); and
partitioning said plurality of biological particles into a plurality of partitions, wherein a partition of said plurality of partitions comprises:
a biological particle of said plurality of biological particles, wherein said biological particle comprises an adapter-flanked fragment of said plurality of adapter-flanked fragments (see above, wherein the fragmented genomes which are flanked with universal PCR handles are added by transposase and re-encapsulated in gels”, see also Figure 2d); and
a plurality of nucleic acid barcode molecules comprising a common barcode (see Figure 2e; also “principal strategy of SiC-seq is to label all DNA fragments originating from the same genome with the sequence identifier (barcode) unique to that cell … The barcodes allow all reads belonging to a given cell to be identified through shared sequence …”, page 640, 2nd column to page 641, 1st column).
With regard to claim 98, the partitions are droplets (see Figure 2).
With regard to claim 97, the flanking PCR handles (which are first and second adapter sequences) are added via transposase (see above).
The artisans add molecular barcodes to the resulting nucleic acid fragments which are flanked by universal PCR handles, so as to generate a sequencing fragments, nd column to page 641, 1st column). However, the artisans do not employ a splint or bridge oligonucleotide mediated ligation of the molecular barcode sequence and the sequencing adapter sequence (claim 96).
Therefore, Lan et al. do not explicitly teach that the splint oligonucleotide comprise a non-canonical base therein, or that the splint oligonucleotide comprise a 3’ blocking group (claims 85 and 86), with blocking groups listed in claims 87 and 88, or that the non-canonical base is a uracil (claims 89 and 93).
Lan et al. also do not teach that after generating the molecular barcode ligated sequencing fragment, an abasic site is generated in the splint oligonucleotide at the site of the non-canonical base (claim 90), via UDG (claims 91 and 94).
Lan et al. do not teach that the contents of the partitions are pooled and the splint oligonucleotides are processed to generate an abasic site therein at the site 
While Lan et al. employ encapsulation as means of partitions, the artisan do not explicitly teach all possible means of processing the nucleic acid sample, such as in an array of microwells (claim 99).

    PNG
    media_image1.png
    489
    461
    media_image1.png
    Greyscale
Drmanac et al. teach a method of attaching a molecular barcode to a DNA sequencing fragment flanked by the pre-selected sequence via use transpoase, wherein the artisans employ a bridging or splint oligonucleotide which comprises a region complementary to the molecular barcode sequence and another region complementary to the DNA sequencing fragment (see Figure 1A, reproduced below):
As seen, the splint oligonucleotide has a region complementary to the molecular barcode and another region complementary to the flanked end of the DNA sequencing fragment (“barcode sequences are transferred … through ligation of the 3’ terminus of the capture adapter to the 5’ terminus of the transposon-inserted hybridization sequence mediated by a bridge or splint … 
Drmanac et al. explicitly teach that once the two sequences (molecular barcode and the DNA sequencing fragment) are brought together, they are ligated (see above).
Drmanac et al. also explicitly state that after ligation, the splint oligonucleotides are enzymatically removed (see claim 18), wherein the splint oligonucleotide comprises uracil (see claim 20), and that the treatment is with UDG that degrades uracil-containing oligonucleotide via abasic site generation, thereby meeting the limitations of claims 84 (in-part), 90, 91, 93, 94, 96, and 100).
With regard to claim 99, Drmanac et al. also teach that the reactions could take place in an array of microtiter wells (“[t]hese can be synthesized in 96, 384, or 1536 plate format, with each well containing many copies of transposon carrying the same barcode and each barcode being different between wells …”, section [0047]; “[a]fter capture on beads these adapters can be used for ligation in 96, 384, or 1536 plate format”, section [0052]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lan et al. with the teachings of Drmanac et al., thereby arriving at the invention as claimed for the following reasons.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
The predictable result is recognizing that the sequencing construct produced by Lan et al. can be produced by other prior art means. As discussed above, Lan et al. generate a plurality of sequencing fragments which are labeled with molecular barcodes.  The artisans do so by first attaching known adapter sequences to the ends of a DNA fragment via transposase reaction.  Based on the known flanking sequences, the artisans add a molecular barcode to the resulting sequencing fragment via annealing a primer comprising a molecular barcode sequence, wherein the primer’s 3’ end is complementary to the known flanking sequence of the sequencing fragment.
One of ordinary skill in the art, however, would have recognized that molecular barcodes could be attached to the sequencing fragments of Lan et al. by other prior art know means, resulting in the same resultant product.  

Doing so would have yielded the same final sequencing product produced by Lan et al. with a certain predictability, rendering the invention as claimed prima facie obvious.
"a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.

With regard to claims 92 and 95, Lan et al. already teach that once the sequencing fragments are labeled with molecular barcodes, they are amplified (“resulting droplets, which contained fragmented-genomic and barcoded DNA, were collected into a PCR tube and thermal-cycled, splicing the barcode sequences onto the genomic fragments via complementarity through the PCR handles added by the transposase.  At this point, the spliced fragments contained both P5 and P7 Illumina sequencing adaptor required for sequencing on the Illumina platforms.”, page 641, 1st column, bottom paragraph).
While the artisans did not explicitly state that the contents of the molecular barcoded sequencing fragments should be pooled and amplified, one of ordinary skill 
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.

Claims 85-88 are rejected under 35 U.S.C. 103 as being unpatentable over Lan et al. (Nature Biotechnology, July 2017, vol. 35, no. 7, pages 640-646) in view of Drmanac et al. (US 2021/0115595 A1, published April 2021, priority May 2018), as applied to claims 84 and 89-100 above, and further in view of Maroney et al. (Nature Protocols, 2008, vol. 3, no. 2, pages 279-287).
The teachings of Lan et al. and Drmanac et al. have already been discussed above.
While Drmanac et al. explicitly teach the use of a splint oligonucleotide to bring a molecular barcode and the sequencing fragment into proximity for ligation, the artisans do not explicitly teach that the splint oligonucleotide should be blocked at its 3’ end with a blocking group (claims 85 and 86).


    PNG
    media_image2.png
    137
    452
    media_image2.png
    Greyscale
Maroney et al. teach a similar method of utilizing a splint oligonucleotide to bring two nucleic acids together in proximity for ligation (see Figure 2 reproduced below):
As seen, ligation oligonucleotide (on the left) is brought into proximity to the small RNA molecule fragment (on the right) via use of a bridge oligonucleotide which has complementarity to both of the nucleic acid fragments.
	Maroney et al. also explicitly teach that the bridge oligonucleotide (or splint oligonucleotide) should be blocked at its 3’ end by incorporation of modifications, such as C3 spacer, amino-modifier, inverted dT or dideoxy-C so as to ensure that unwanted side ligation reactions do not take place:
“in some cases, it is desirable to block the 3’-end or both the 5’- and 3’-ends of the bridge oligonucleotide by incorporating modification(s) such as C3 spacer, amino-modifier, inverted dT or dideoxy-C.  This ensures that unwanted side ligation reactions do not take place” (page 280, 1st column, bottom paragraph)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lan et al. 
As explicitly stated by Maroney et al., said one of ordinary skill in the art would have been motivated to prevent unwanted side-ligations during the molecular barcode ligation to the sequence fragments by incorporating a modification at the 3’ end of the splint oligonucleotide.
Said one of ordinary skill in the art would have also had a certain expectation of success that doing so would have yielded the same outcome of preventing unwanted side-ligation reaction in the method produced by combination of Lan et al. and Drmanac et al. because, like the reaction of Maroney et al., two pieces of nucleic acid fragments were being ligated by annealing to a splint oligonucleotide that bring the two fragments into proximity.
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.

Claims 101-103 are rejected under 35 U.S.C. 103 as being unpatentable over Lan et al. (Nature Biotechnology, July 2017, vol. 35, no. 7, pages 640-646) in view of Drmanac et al. (US 2021/0115595 A1, published April 2021, priority May 2018), as applied to claims 84 and 89-100 above, and further in view of Klein et al. (Lab on a Chip, 20017, vol. 17, pages 2540-2541).

While Lan et al. explicitly teach delivering the PCR and labeling reagents in droplets to merge with the sequencing fragments (see Figure 2, where PCR mix and barcodes are coalesced and merge with the agarose gels comprising the sequencing fragment), the artisans do not explicitly teach that the barcodes are immobilized on a bead that is releasable from the bead based on a stimulus (claim 101), wherein the bead is a gel bead (claim 102), and that the gel bead is degradable upon application of said stimulus (claim 103).
Klein et al. teach a method coined, “InDrops” wherein single cells are lysed and barcodes are attached thereto in aqueous droplets (see page 2540, middle column).  The artisans state that the technology uses a pool of deformable hydrogel beads, each carrying barcoded DNA oligonucleotide molecules that label the resulting cDNA in each droplet (page 2540, middle column).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lan et al. and Drmanac et al. with the teachings of Klein et al., thereby arriving at the invention as claimed for the following reasons.
As stated by Klein et al., one of ordinary skill in the art would have recognized by the expressed benefit of providing molecular barcodes in the method produced by the combination of Lan et al. and Drmanac et al. immobilized in hydrogel beads 
Therefore, one of ordinary skill in the art would have been motivated to provide molecular barcodes which are attached to hydrogel bead1 so as to provide the precisely controlled amount of molecular barcodes to the sequencing fragments that are encapsulated in a droplet for the subsequent barcoding reaction. 

Conclusion
	No claims are allowed. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        November 6, 2021
/YJK/


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Hydrogel beads are subject to stimulus that releases the bound objects, see Zilionis et al. Nature Protocols, 2017, vol. 12, no. 1, pages 44-73, in particular, page 45, 2nd column.